Citation Nr: 1241409	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  04-31 950	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for psoriatic arthritis of multiple joints prior to February 27, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Salt Lake City, Utah RO.  

On July 16, 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Salt Lake City RO.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2012).  

In November 2007, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in October 2009.  

In July 2010, the Board denied the Veteran's appeal for a higher rating for the service-connected psoriatic arthritis of multiple joints.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and VA General Counsel submitted a joint motion in November 2010; and, by a December 2010 order of the Court, the matter was remanded to the Board for compliance with instructions contained in the joint motion by the parties to the appeal.  

In June 2011, the Board assigned a 40 percent disability evaluation for psoriatic arthritis for the period prior to July 13, 2009.  The Veteran appealed to the Court.  In a memorandum decision, dated in July 2012, the Court set aside the Board's decision granting 40 percent and remanded the case to the Board for readjudication.  

In the June 2011 action, the Board also remanded the Veteran's claim for service connection for a hemangioma of the liver secondary to steroid use required for control of the symptoms of the service-connected psoriasis.  In March 2012, while the case was in remand status, the Veteran withdrew her claim of service connection.  Thus, that issue is no longer in appellate status.  

(By its July 2010 decision, the Board granted separate 10 percent ratings for 10 joints affected by psoriatic arthritis, effective from July 13, 2009.  Unbeknownst to the Board, the RO in Seattle, Washington had just a few months earlier, granted separate ratings for 8 of the joints later addressed by the Board and awarded an effective date from February 27, 2009.  When later implementing the Board's July 2010 decision, the AOJ made the awards effective for all 10 joints from February27, 2009.  Consequently, the Board has now characterized the issue on appeal as entitlement prior to February 27, 2009, vice July 13, 2009.)


FINDINGS OF FACT

1.  Prior to February 27, 2009, the evidence shows that the Veteran's service-connected psoriatic arthritis affected her neck, shoulders, wrists, hands, knees, and ankles, and did not produce definite impairment of health objectively supported by examination findings, incapacitating exacerbations occurring three or more times a year, anemia, or weight loss.  

2.  Prior to February 27, 2009, the Veteran's cervical spine arthritis was manifested by a combined range of cervical motion of 340 degrees, but not by forward flexion of the cervical spine of 30 degrees or less, a combined range of motion of 170 degrees or less in the cervical spine, or ankylosis.  

3.  Prior to February 27, 2009, the Veteran had pain on motion of her neck, shoulders, wrists, hands, knees, and ankles.  

4.  Prior to February 27, 2009, the Veteran had no limitation of extension of either knee, flexion of neither knee was limited to less than 45 degrees, there was very little limitation of motion of her neck, shoulders, wrists, ankles, and hands.  


CONCLUSION OF LAW

The Veteran's psoriatic arthritis of multiple joints, warrants a 10 percent rating for her neck, for each ankle, for each shoulder, for each hand, for each wrist, and for each knee, for the period prior to February 27, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.14, 4.20, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5009, 5201-5203, 5215, 5216-5230, 5256-5261, 5270-5273 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2004, February 2004, and May 2004 from the RO to the Veteran, which were issued prior to the RO decision in May 2004.  Additional letters were issued in May 2005, July 2005, December 2007, and February 2012.  The letters informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  

It also appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a fair disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor her representative has contended that any evidence relative to the issue decided herein is absent from the record.  Although a VA examination was conducted in February 2004 and in May 2005, because the issue now before the Board is the propriety of a rating prior to February 27, 2009, another examination would not provide information about her arthritis during the pertinent period.  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore, no useful purpose would be served in remanding the issue decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

By a rating action in November 1974, the RO granted service connection for psoriatic arthritis of multiple joints.  

The Veteran's claim for an increased rating for her psoriatic arthritis (VA Form 21-526) was received in August 2003.  Submitted in support of her claim were VA progress notes dated from January 1997 through August 2000.  These records show that the Veteran received treatment primarily for her psoriasis; she was treated with steroid creams, etc.  During a clinic visit in March 1997, the Veteran complained of frequent fatigue and worsening of psoriasis.  The assessment was weight gain, fatigue, lethargy and increase in plaques.  

Also submitted in support of the claim were private treatment reports from several providers dated from March 1997 to February 2004.  VA progress notes dated from August 2002 to May 2003 show that the Veteran received ongoing clinical evaluation and treatment for psoriatic arthritis.  

The Veteran was afforded a VA examination in February 2004.  At that time, the Veteran reported that she developed psoriatic arthritis in her wrist in 1990; she indicated that she suffers from cracking and pain.  The Veteran stated that she had difficulty doing certain activities on a daily basis; she took pain medication and used a heating pad on the joints for treatment.  She had missed a day or two of work at a time over the years related to this condition.  The Veteran also indicated that she developed psoriatic arthritis of the elbows in 1974; she had pain with writing, occurring several times a month.  The Veteran indicated that she had exacerbations with increased pain, achiness and stiffness; during those periods, she was unable to do any lifting, writing, or even brush her hair.  She reported functional impairment of intermittent inability to use the wrists.  The Veteran also reported problems with her shoulders due to psoriatic arthritis in the shoulders since 1978; she noted problems with aches, pains and stiffness on a monthly basis.  The Veteran further noted that she had psoriatic arthritis in the ankles with pain, cracking, popping and aching.  The Veteran indicated that she gets flare-ups monthly, lasting several days, which makes it difficult to walk, climb stairs or to stand for any length of time.  She has functional impairment of difficulty walking, standing and going up stairs during flare-ups.  The Veteran reported similar problems with her knees due to psoriatic arthritis; she has difficulty bending.  She also had psoriatic arthritis in her hands and fingers, with painful swelling.  

On examination, it was observed that the Veteran had a slight limp.  Examination of the feet revealed no abnormal weight bearing.  The Veteran did not use an assistive device for ambulation.  Examination of the hands revealed that the Veteran was able to tie her shoelaces, fasten buttons and pick up a piece of paper and tear it with both hands with minor difficulty in tying the shoes and doing the buttons.  All the Veteran's fingers could approximate the proximal transverse crease of the palm in both right and left hands.  Strength was normal.  There was no generalized weakness or muscle wasting.  Examination of the fingers, both right and left, revealed a normal range of motion.  There was no ankylosis of the fingers.  Examination of the cervical spine revealed no radiation of pain on movement, muscle spasm or tenderness to palpation.  The range of motion was not affected by pain, fatigue, weakness, lack of endurance or incoordination.  There was no ankylosis of the cervical spine.  Range of motion of the lumbar spine was not affected by pain, fatigue, weakness, lack of endurance or incoordination.  Motor function in the upper extremities was normal.  Sensory examination was normal.  Reflexes, biceps 1+ on the right and 1+ on the left.  Triceps was 1+ bilaterally.  Motor function in the lower extremities was normal.  The Veteran had a full range of motion in the shoulders, elbows, wrists, ankles and knees.  Examination of the right and left ankle revealed no heat, redness, swelling, effusion or drainage.  The range of motion was not affected by pain, weakness, fatigue, lack of endurance or incoordination in both right and left ankles.  There was no ankylosis.  

The pertinent diagnoses were psoriatic arthritis in the wrists, elbows, shoulders, ankles, knees, hands, and the neck and back, and basal cell carcinoma of the skin secondary to phototherapy for psoriasis of the skin with residual scars.  

During a VA clinical visit in July 2004, the Veteran complained of pain in her joints.  She described her arthritic symptoms as affecting mainly her shoulders, neck, hands, toes, and knees.  The Veteran also reported morning stiffness lasting hours, relieved with movement.  She indicated that she used ice packs on her neck and warm baths.  The assessment was psoriatic arthritis that was currently stable.  The treatment reports noted that the only medication that Veteran was taking for the psoriatic arthritis was Tylenol PM.  

The Veteran was afforded another VA examination in May 2005.  It was noted that the Veteran was working as a rating official for VA.  On examination, it was noted that the Veteran had some swelling and tenderness of the proximal interphalangeal joint of the right middle finger.  There was some minimal limitation of flexion of this finger as a result of the joint tenderness and slight swelling.  Flexion of all other proximal interphalangeal joints was normal from 0 to 95 degrees.  Flexion of the distal interphalangeal joints was normal from 0 to 80 degrees.  Flexion at the metacarpophalangeal joints was normal at 0 to 90 degrees, and extension was normal at 0 to 30 degrees.  Wrist mobility was normal with wrist dorsal flexion from 0 to 70 degrees and wrist palmar flexion from 0 to 80 degrees bilaterally.  Wrist ulnar deviation was normal at 0 to 45 degrees and wrist radial deviation was normal at 0 to 20 degrees. With repetitive motion of the wrist, the range of motion did not change.  The Veteran did not develop any pain in the wrist with repetitive motion and no fatigue.  Elbow flexion was normal from 0 to 145 degrees bilaterally.  Ankle range of motion was normal in dorsal flexion from 0 to 20 degrees and normal in plantar flexion from 0 to 45 degrees.  Inversion was normal from 0 to 20 degrees and eversion was normal from 0 to 30 degrees.  There was no limitation of range of motion, pain, or fatigue demonstrated with repetitive motion of the ankles.  The examiner noted that the knee range of motion appeared to be slightly reduced.  The Veteran was capable of flexing the knees actively and passively from 0 to 120 degrees.  However, further flexion was limited because of the size of the Veteran's calves and hamstrings.  The examiner stated that he did not believe that there was significant limitation of range of motion of the knees.  Extension in the knees was 0 degrees without pain.  Repetitive motion of the knees did not result in pain or limitation of the motion.  Range of motion of the cervical spine was normal.  Although the examiner did not examine motion of the shoulder, he noted that the Veteran appeared to have normal range of motion of the shoulders as she dressed and undressed and used the upper extremities.  

The examiner stated that the Veteran clearly did have psoriasis and may have some psoriatic arthritis in the right hand primarily.  There was no evidence clinically or radiographically of psoriatic arthritis in other joints.  No limitation of joint motion was noted other than in the proximal interphalangeal joint of the right middle finger.  

Medical evidence of record, including VA as well as private treatment reports, during the period from November 2004 through May 2006, show that the Veteran received ongoing clinical evaluation and treatment for psoriatic arthritis.  An MRI of the left foot, dated in June 2005, revealed probable left 1st metatarsal-phalangeal joint psoriatic arthritis.  The Veteran was seen at a VA dermatology clinic in July 2005, at which time it was noted that the arthritis was still not well-controlled.  She had mild joint swelling in the hand joints.  In December 2005, she was seen at a rheumatology clinic with complaints of joint pain in the shoulders, neck, hands, feet and knees.  She also reported MCP fullness, with no other areas of swelling.  Her feet occasionally appeared red.  She also reported morning stiffness for "a couple of hours."  Examination revealed pain with active and passive range of motion in the shoulders.  The assessment was psoriasis with question of psoriatic arthritis.  

Of record is a statement from Dr. Max S. Lundberg, dated in May 2006, indicating that x-ray studies of the neck, knee and shoulder showed evidence of damage in each of the joints from osteoarthritis (degenerative arthritis).  Dr. Lundberg noted that those degenerative changes probably developed as the result of inflammation from the psoriatic arthritis.  He also noted that treatment with Enbrel should be continued to help manage the skin disease and any inflammatory arthritis; it might also help to treat the symptoms of the arthritis in the joints.  

Of record are treatment reports from South Valley Rheumatology dated from April 2006 through April 2007.  When seen in April 2006, the Veteran stated that she was troubled by pain in several areas; she reported pain in the neck, left shoulder and legs.  The Veteran indicated that she has also had problems with joint pain and swelling of some joints of the hands and feet.  On examination, it was noted that the range of motion in the neck was restricted.  Range of motion was restricted in the left shoulder both on abduction and rotation.  The knee had mild restriction in passive range of motion.  She was more restricted in weight bearing.  She also had mild tenderness in the 3rd PIP joints of both hands.  The feet were unremarkable.  The assessment was general osteoarthritis.  

In another medical statement, dated in July 2007, Dr. Max Lundberg indicated that the Veteran had had joint problems that were consistent with psoriatic arthritis.  Dr. Lundberg noted that, at present, there did not appear to be active inflammation from psoriatic arthritis, and joint symptoms were likely due to chronic joint damage.  He recommended the continued use of Enbrel because it had helped to reduce the inflammation.  

At a hearing in July 2007, the Veteran indicated that she had difficulty with stairs, getting up in the morning, and performing regular tasks due to the pain in her hand and other joints.  The Veteran stated that, by the end of the day, she had severe neck and shoulder pain; she also experienced pain in both feet with any prolonged periods of walking or standing.  The Veteran related that any type of repetitive motion and activity caused increased joint pain.  The Veteran reported problems with limitation of motion and weight bearing as a result of the psoriatic arthritis.  

Received in January 2008 was a statement from the Veteran's spouse, wherein he noted that the Veteran had significantly changed as a result of her extensive psoriatic arthritis.  He stated that the Veteran had always been a very active person; however, her range of motion in the shoulders was so reduced that she required his assistance on a daily basis with the most menial tasks.  The Veteran's spouse noted that she had lost most of the strength in her hands.  

Received in July 2009 were additional VA progress notes dated from August 2007 through June 2009.  These records show that the Veteran received follow-up evaluation for joint pain due to her psoriatic arthritis.  During a clinical visit in June 2008, it was noted that the Veteran had diffuse arthralgia and history of psoriasis and psoriatic arthritis.  The assessment was psoriatic arthritis, well controlled at present.  When seen in February 2009, it was noted that the Veteran had a longstanding history of psoriatic arthritis.  It was also reported that the arthritis was largely in MCP joints, wrists, shoulders, knees and ankles.  

Received in April 2011 was a lay statement from M.F., dated in December 2010, who reported that she has known the Veteran for 26 years; M. F. indicated that she and the Veteran were co-workers, saw each other often and traveled together.  M. F. indicated that it was noticeable that the Veteran had pain in her hands and knees; as they worked more closely in the field, she also noticed that it was getting more difficult for the Veteran to walk.  M. F. also noted that, as time went on, the Veteran had greater pain in the hips, hands and elbows.  She stated that the Veteran had battled pain every day for as long they have known each other.  

Also received in April 2011 was a statement from the Veteran's husband, dated in March 2011, who reported having known her since 2000.  As they spent more time together, he noted that it was obvious that the Veteran had greatly reduced motion in her arms, hands and shoulders.  The Veteran's husband further noted that, since 2000, there had been times when she was in so much pain that she was unable to work.  

Of record is a statement from Dr. Christopher M. Hull, dated in December 2010, indicating that the Veteran was first diagnosed with psoriatic arthritis in 1974.  He noted that she was managed by the Rheumatology department at the VA Medical Center and had been evaluated that the University of Utah.  Dr. Hull stated that the Veteran continues to have active psoriatic arthritis, despite the recent addition of Sulfasalazine.  He noted that she had ongoing pain in the wrists, shoulders, ankles and toes, and had been noted to have active swelling and synovitis on recent rheumatologic evaluations.  Dr. Hull sated that the Veteran still has ongoing psoriatic arthritis and is under the management of Rheumatology for her active arthritis.  

Also of record is a statement from a VA doctor, faxed to the RO in April 2011, indicating that the Veteran was diagnosed with psoriatic arthritis in the 1970s.  The physician noted that the current psoriatic disease state in the Veteran's feet and hands makes it painful to walk and perform tasks requiring twisting of her wrist or lifting heavy objects.  The physician stated that, based upon the natural history of psoriatic arthritis and review of her rheumatology notes, he suspected that her psoriatic disease has limited her function for many years.  

Another lay statement received in April 2011 was from L. B., dated in January 2011, indicating that she was a rheumatology nurse for 28 years at the Salt Lake City VA Medical Center, during which time she was involved in the care of patients with rheumatological diseases, including psoriatic arthritis.  L.B. stated that she and the Veteran were work mates since February 2005, during which time she was very much aware of her daily struggles in walking and typing due to the inflammation, chronic pain, stiffness, and swelling in her joints.  L. B. related that, although she was on a rigorous medication regime, the Veteran still experienced many acute flare-ups of her chronic disease, which were noticeable in her gait and the joints of her hands.  She stated that the Veteran often used her sick leave due to inflammatory flare-ups and side effects of the medications.  L. B. stated that she offered her opinion based on her 28 years working as a nurse with rheumatology patients, many of whom, including the Veteran, struggle day and night with chronic joint pain, stiffness, swelling and fatigue, as well as side effects of the toxic drugs required for treatment of their condition.  

III.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. Part 4 (2012).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2010).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2012).  

The Veteran's psoriatic arthritis has been evaluated as 20 percent disabling as an active process arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5009, which provides that certain types of arthritis, such as psoriatic arthritis, should be rated under Diagnostic Code 5002, which in turn provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5009 (2012).  For an active process, a 20 percent rating is assigned for one or two exacerbations a year in a well established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

A rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

As for chronic residuals, Diagnostic Code 5002 permits evaluation based on limitation of motion or ankylosis, favorable or unfavorable, of specific joints affected, consistent with applicable rating criteria.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Id.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A Note to the Code provides that the rating for active process cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or DC 5010. Section 4.40 provides that, as to the musculoskeletal system, it is "essential that the examination on which ratings are based" adequately portray any "functional loss" which "may be due to pain".  The regulation does not require a separate rating for pain, but the impact of pain must be considered in making a rating determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Section 4.45(f) states that "[p]ain on movement, swelling, deformity or atrophy of disuse" as well as "[i]nstability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing" are relevant considerations for determination of joint disabilities.  Incoordination and excess fatigability are also factors for consideration under section 4.45(d) and (e). Section 4.59 contemplates "at least the minimum compensable rating" for painful motion "with joint or periarticular pathology".  

Thus, even if the claimant technically has full range of motion but the motion is inhibited by pain, a compensable rating for arthritis under DC 5003 and section 4.59 would be available. See VAOPGCPREC 9-98; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

For purposes of rating arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  

A.  Neck

The Board finds that the clinical findings support a 10 percent evaluation for psoriatic arthritis of the neck prior to February 27, 2009.  The Board notes that while there is evidence against a compensable rating, there are some clinical findings that will support a 10 percent rating.  While the clinical records show that the Veteran has had a full range of motion of the cervical spine during that period, the Veteran had ongoing complaints of pain and stiffness in the neck.  In this regard, the Board notes that an April 2006 treatment report indicates that the range of motion in the neck was restricted.  In May 2006, Dr. Lundberg noted that x-ray studies of the neck showed evidence of damage in the neck from osteoarthritis, which developed as a result of psoriatic arthritis.  Thus, a 10 percent evaluation is supportable for mild symptoms even though there is a noncompensable range of motion.  

The clinical evidence is the most probative evidence and establishes that she had full range of motion of the neck, although with some pain on motion warranting a compensable evaluation, but no more.  38 C.F.R. § 4.59.  The 10 percent rating specifically contemplates pain on motion, limitation of motion, and functional impairment due to any factor, including pain on motion, weakness, and excess fatigability.  

B.  Shoulders

Limitation of motion of the arm is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under that code, a 20 percent rating is warranted for limitation of the major or minor arm at shoulder level.  A higher evaluation of 30 percent is warranted for limitation of motion of the major arm midway between the side and shoulder level.  A 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from side.  

With regard to the Veteran's shoulders, the February 2004 VA exam disclosed that she retained essentially full range of motion of the shoulders with minimal discomfort in full flexion and full abduction.  There was no pain during internal and external rotation.  Flexion was to 180 degrees, abduction was to 180 degrees, and internal and external rotation were each to 90 degrees, bilaterally.  Similarly, in March 2005, the VA examiner stated that the Veteran appeared to have normal range of motion of the shoulders as she dressed and undressed and used the upper extremities.  However, the examiner noted that the Veteran complained of pain and stiffness in the shoulders.  During a clinical visit in December 2005, it was noted that the Veteran had joint pains, worse in the shoulders; examination revealed pain with active and passive range of motion in the shoulders.  It was also noted that she had joint tenderness.  During a clinical visit in April 2006, it was noted that range of motion was restricted in the left shoulder both on abduction and rotation.  X-ray study of the shoulders, in May 2006, revealed degenerative joint disease in the left shoulder.  In light of the foregoing, the Board finds that the Veteran only has limitation of motion to a noncompensable degree in each shoulder, and is entitled to only a 10 percent rating for each shoulder.  In reaching this determination, the Board accepts that the Veteran has pain with motion.  No limitation of motion is present, including in light of DeLuca factors.  

C.  Knees

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

With respect to the Veteran's bilateral knee involvement, the February 2004 VA examination report notes that range of motion of the knees was from zero to 140 degrees.  In addition, range of motion in the knees was not affected by pain, weakness, fatigue, lack of endurance, or incoordination in both right and left knee.  However, on the occasion of the May 2005 VA examination, range of motion in the knees was slightly reduced with flexion in the knees actively and passively being from 0 degrees to 120 degrees; the examiner noted that further flexion was limited because of the size of the Veteran's calves and hamstrings.  However, the examiner noted that repetitive motion did not result in pain nor limitation of the motion.  Although the examiner reported reduced range of motion, none of the evidence indicates that pain, weakness, fatigability, or incoordination results in limitation of to less than 60 degrees or less or in any limitation of extension.  Therefore, the Veteran cannot receive a compensable rating under either Diagnostic Code 5260 or 5261.  As such, the Veteran is entitled to a 10 percent rating for each knee, to be combined, not added, due to noncompensable limitation of motion of the knee joints.  

D.  Ankles

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, moderate limitation of motion of an ankle warrants a 10 percent evaluation; while marked limitation of motion of an ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  38 C.F.R. § 4.71a, Plate II indicates that normal ankle dorsiflexion is from zero to 20 degrees, and normal ankle plantar flexion is from zero to 45 degrees.  

The record reflects that the Veteran complained of ongoing pain and swelling in the ankles.  She also claimed that she had swelling and limited range of motion of the joint.  

Statements from the Veteran are to the effect that she experiences chronic pain and swelling of the ankles that produce functional limitations caused by her psoriatic arthritis.  The Board finds that the Veteran's testimony regarding her ankle symptoms establishes that she experiences ankle pain and that swelling may sometimes accompany pain.  The record of the record prior to February 27, 2009 clearly reflects a full range of motion in the ankles; however, she had chronic pain and swelling of the joints.  Accordingly, the Board finds that the criteria for a 10 percent rating  for each ankle is warranted based upon the presence of arthritis with painful motion are met under DC 5003 and 38 C.F.R. § 4.59.  

The Board has considered the assignment of other Diagnostic Codes.  However, none is appropriate.  The Veteran does not have ankylosis, malunion, or an astragalectomy.  As such, 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, and 5274 (2012) are not for application.  See Butts v. Brown, 5 Vet. App. 532, 538(1993) (en banc); Pernorio v. Derwinski, 2 Vet. App. 625, 629(1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

E.  Wrists

Diagnostic Code 5215 allows for a maximum 10 percent evaluation which is warranted for palmar flexion limited in line with the forearm or for dorsiflexion of less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Although it has been clear from the record that the Veteran does experience pain, examination and treatment records prior to February 27, 2009 do not contain any objective findings indicative of any limitation of motion such as swelling, muscle spasm, or documented examination findings of pain on range-of-motion testing.  Id.  In consideration of such findings, however, compensable ratings based on limitation of motion of the wrist are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Nevertheless, the record indicates that the Veteran experienced chronic pain and swelling of her wrists prior to February 27, 2009; as such, the record does show some functional loss associated with the wrists.  Accordingly, the Board finds that the criteria for a 10 percent rating  for each wrist is warranted based upon the presence of arthritis with painful motion are met under DC 5003 and 38 C.F.R. § 4.59.  The Board finds that the Veteran is entitled to a 10 percent rating for each wrist.  

Although the limitation of motion is noncompensable under the rating criteria for the wrist, under DC 5002, a 10 percent disability rating is for application for each such major joint affected by limitation of motion.  Thus, the Veteran is entitled to separate 10 percent disability ratings for psoriatic arthritis of the right and left wrists.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206 -07.  These factors have been taken into consideration in awarding separate 10 percent disability ratings under Diagnostic Code 5002.  

In summary, for the reasons and bases expressed above, the Board finds that the evidence supports a rating of 10 percent for psoriatic arthritis of the right wrist, and a rating of 10 percent for psoriatic arthritis of the left wrist.  

F.  Hands

Diagnostic Code 5228 indicates that a noncompensable rating is warranted for limitation of motion of either thumb if there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted for limitation of motion of either thumb if there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

Diagnostic Code 5229 indicates that a noncompensable rating is warranted for limitation of motion of either index or long finger if there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees. A 10 percent rating is warranted for limitation of motion of either index or long finger if there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 

Diagnostic Code 5230 indicates that any limitation of motion of either ring or little finger is noncompensable. 

Review of VA examinations in February 2004 and March 2005 disclosed no limitation of motion of the fingers but the May 2005 examination reported some swelling and tenderness of the proximal interphalangeal joint of the right middle finger.  The examiner stated that the Veteran did have psoriatic arthritis in the right hand primarily.  No limitation of joint motion was noted other than in the proximal interphalangeal joint of the right middle finger.  The Board finds that the above clinical findings amount to a noncompensable disability rating under Diagnostic Code 5228-5230.  Based on the objective findings of record, range of motion is noncompensable under the limitation of motion provisions for the hand and fingers.  

Although the limitation of motion is noncompensable under the rating criteria for the hands and fingers, under DC 5002, a 10 percent disability rating is for application for each such major joint affected by limitation of motion or group of minor joints affected by limitation of motion.  Thus, a 10 percent disability rating is warranted under Diagnostic Code 5002 for psoriatic arthritis of the right hand/fingers, and a 10 percent disability rating is warranted for psoriatic arthritis of the left hand/fingers.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  For the purposes of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45(f) Thus, the veteran's hand and fingers are encompassed as a group of minor joints, and are rated as such.  See also 38 C.F.R. § 4.14.  Further, the evaluation of the same impairment of function under various diagnoses is to be avoided.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board finds that a rating in excess of 10 percent is not warranted under any alternative provision.  The Board has reviewed the diagnostic criteria for evaluation of ankylosis; however, there has been never been a diagnosis of ankylosis with regard to her hands or fingers, thus the Board finds that such rating criteria is inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain. DeLuca, 8 Vet. App. at 206 -07.  These factors have been taken into consideration in awarding separate 10 percent disability ratings under Diagnostic Code 5002.  

In summary, for the reasons and bases expressed above, the Board has concluded that separate 10 percent disability ratings, but no higher, are warranted under Diagnostic Code 5002 for the veteran's service-connected psoriatic arthritis of the hands.  

G.  Elbows

In the absence of ankylosis, elbow disabilities are rated based on limitation of motion.  Under 38 C.F.R. § 4.71a, DC 5206, a noncompensable rating is assigned when flexion is limited to 110 degrees; a 10 percent rating is assigned when flexion is limited to 100 degrees; and a 20 percent rating is assigned when flexion is limited to 90 degrees.  

Under 38 C.F.R. § 4.71a , DC 5207, a 10 percent rating is assigned when extension is limited to 45 to 60 degrees; and a 20 percent rating is assigned when extension is limited to 75 degrees.  

Under 38 C.F.R. § 4.71a, DC 5208, a 20 percent rating is assigned when flexion of the forearm is limited to 100 degrees and extension is limited to 45 degrees.  

Additionally, under 38 C.F.R. § DC 5213, a 10 percent rating is assigned for limitation of supination to 30 degrees or less; and a 20 percent rating is assigned to limitation of pronation for motion lost beyond last quarter of arch, the hand does not approach full pronation.  

Normal range of motion in the elbow is from 0 to 145 degrees. Pronation of the arm to 80, and supination 0 to 85.  See 38 C.F.R. § 4.71, Plate I (2012).  

At a February 2004 VA examination, the Veteran's elbow range of motion was from 0 to 145 degrees, bilaterally and back to 0, while pronation was to 80 degrees and supination to 85 degrees on each side.  In addition, the examiner noted that range of motion was not affected by pain, weakness, fatigue, lack of endurance or incoordination.  The Veteran had no complaints of elbow pain during the May 2005 VA examination.  Range of motion of the elbows was form 0 degrees to 145 degrees.  Since the Veteran had normal range of motion of both elbows with no objective evidence of swelling, muscle spasm, or painful motion, a 10 percent rating may not be assigned for either elbow.  

H.  Conclusion

For the reasons discussed above, the Board concludes that it would be to the Veteran's advantage to rate her psoriatic arthritis on the basis of chronic residuals.  She is entitled to a 10 percent rating for each shoulder, each wrist, each hand, each knee and each ankle.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (1) (2012).  

The schedular evaluations in this case are not shown to be inadequate.  Ratings in excess of those assigned are provided in the rating schedule, but the medical evidence reflects that the criteria for a higher rating are not present with respect to any joint, as discussed above.  Consequently, the evidence does not demonstrate that the service-connected psoriatic arthritis markedly interferes with employment.  Further, there is no evidence that the Veteran has been hospitalized due to her service-connected psoriatic arthritis.  There is no indication that the Veteran experienced any symptoms not contemplated by the rating criteria during the claim period prior to July 13, 2009.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321 (2012).  


ORDER

Entitlement to separate 10 percent ratings for psoriatic arthritis to supplant the previously awarded 20 percent rating for the claim period prior to February 27, 2009, for the neck, each shoulder, each knee, each ankle, each wrist, and each hand is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


